ORDER

SAM H. BELL, District Judge.
The Court has before it both parties’ objections to the admissibility of various exhibits proffered at the conclusion of the December hearing on Royal’s motion for a preliminary injunction.
Among other things, Royal objects to Hoover’s proposed exhibit A27, the first of two studies prepared by Royal’s expert witness, Ivan Ross. The Court agrees that this study should be excluded from evidence in light of Hoover’s prior motion in limine to exclude it and Royal’s voluntary compliance with and reliance on that motion.
For the sake of expediency, the Court deems it appropriate to admit all other exhibits proposed by the parties. It relies, however, only on the evidence properly before it and immediately relevant in reaching its decision on Royal’s contested motion for a preliminary injunction.
IT IS SO ORDERED.